Exhibit 99.1 Equity One, Inc. 1600 NE Miami Gardens Drive North Miami Beach, FL33179 305-947-1664 For additional information: Greg Andrews, EVP and Chief Financial Officer FOR IMMEDIATE RELEASE: Equity One Reports Third Quarter 2008 Operating Results NORTH MIAMI BEACH, FL; November 4, 2008 Equity One, Inc. (NYSE:EQY), an owner, developer, and operator of shopping centers announced today its financial results for the three months and nine months ended September 30, Financial Highlights Funds From Operations (FFO) for the three months ended September 30, 2008 was a loss of $9.8 million, or a loss of $0.13 per diluted share, and for the nine months ended September 30, 2008 was $46.1 million, or $0.63 per diluted share. Excluding a non-cash impairment charge of $32.7 million related to the company’s investment in DIM Vastgoed, N.V. (DIM), FFO for the three months ended September 30, 2008 was $22.9 million, or $0.31 per diluted share, compared to FFO of $22.2 million, or $0.30 per diluted share, for the same period in 2007.For the nine months ended September 30, 2008, FFO excluding the DIM non-cash impairment was $78.8 million, or $1.07 per diluted share, compared to $77.1 million, or $1.04 per diluted share, for the same period in 2007.There were no similar impairment charges for the three and nine month 2007 periods. Net loss for the 2008 quarter was $21.4 million, or $0.29 per diluted share, compared to income of $10.7 million or $0.14 per diluted share, for the same period in 2007.Net income for the nine months ended September 30, 2008 was $28.9 million, or $0.39 per diluted share, compared to $43.6 million, or $0.59 per diluted share for the same period in 2007.Net income for the nine months ended September 30, 2008 included gains on sales of $18.5 million compared to $2.0 million for the same period in 2007. Impairment of Investment in DIM The losses in FFO and net income for the third quarter resulted from a non-cash impairment charge of $32.7 million recorded against the company’s investment in DIM.At September 30, 2008, Equity One owned approximately 3.8 million shares, or 46.5% of the outstanding shares of DIM with a market value of $46.6 million. Subsequent to the end of the quarter, the company determined that the decline in DIM’s fair value was other-than-temporary as a result of recent market conditions. At September 30, 2008, DIM owned 20 shopping centers in the Southeastern U.S. with portfolio occupancy of 94.9%.The portfolio is financed with approximately $263 million of individual non-recourse mortgage loans, with more than 80% of the debt extending beyond 2011.On October 14, 2008, DIM reiterated its 2008 “direct results” earnings guidance, as reported under International Financial Reporting Standards, and its anticipated annual dividend of $1.00 per share. Operating Highlights For the three months ended September 30, 2008, same-property net operating income remained unchanged compared to the same period in 2007.At September 30, 2008, the company’s core operating portfolio occupancy was 92.3%, down 40 basis points on a same-property basis as compared to June 30, 2008 and down 110 basis points as compared to September 30, 2007. During the third quarter, the company executed 45 new leases totaling 104,202 square feet at an average rental rate of $22.65 per square foot, representing a 22.0% increase over prior rents on a same-space cash basis.Also during the third quarter, the company renewed 81 leases for 152,131 square feet for an average rental rate increase of 7.8% to $17.36 per square foot on a cash basis.In addition, the company renewed 20 leases for 184,505 square feet subject to tenant renewal option for an average rental rate increase of 8.6% to $8.61 per square foot on a cash basis. Development and Redevelopment Activities At September 30, 2008, the company had approximately $58.7 million of development projects and approximately $14.6 million of redevelopment projects underway.The estimated remaining cost to complete these projects was approximately $26.0 million. Joint Ventures During the three months ended September 30, 2008, the company’s joint venture with an affiliate of DRA Advisors completed the acquisition of a portfolio of three properties comprising one office building and two neighborhood shopping centers totaling approximately 503,000 square feet of GLA for $53.0 million.Equity One owns a 20% interest in that joint venture. Balance Sheet Highlights At
